Opinion filed April 28,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00087-CR 
                                                    __________
 
                                   RICKY
D. HOWELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 244th District Court
 
                                                             Ector
County, Texas
 
                                                   Trial
Court Cause No. C-26,251
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Ricky
D. Howell was convicted as a repeat offender of the offenses of burglary of a
habitation and aggravated sexual assault.  He was sentenced to a term of
confinement for fifty years in 1999.  On March 18, 2011, Howell filed a notice
of appeal from the trial court’s denial of a motion to set aside and vacate the
judgment and sentence as void.  We notified Howell by letter that it did not
appear that this court had jurisdiction in this matter, and we requested that
Howell file a response showing grounds to continue the appeal.
            Howell
has filed a response urging that the trial court lacked jurisdiction to convict
and sentence him.  Howell explained in his response that he is intentionally
pursuing relief under Tex. R. Civ. P.
329b(f), (g) rather than seeking relief through a post-conviction writ of
habeas corpus under Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2010).  Howell’s reliance on the
Rules of Civil Procedure is misplaced.  The trial court’s denial of Howell’s
untimely motion to set aside the judgment is not an appealable order, and this
court has no jurisdiction to entertain an appeal from that order.  
            The
appeal is dismissed for want of jurisdiction.  
 
                                                                                                PER
CURIAM
 
April 28, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]
 




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.